The offense is theft; the punishment, confinement in the penitentiary for six years.
On the 27th day of December, 1940, the sheriff of Waller County made an affidavit showing that, pending his appeal, appellant has escaped. We quote from the affidavit: "No later than Dec. 15, A.D. 1940, the said Lester Bennatt * * * fled from said jail, and was out of my view and custody, and is now out of my view and custody and wholly at large." Under the circumstances, this Court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.